 

EXHIBIT 10.2

 

THIRD AMENDMENT TO REVOLVING LOAN AGREEMENT

AND

FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE

 

THIS THIRD AMENDMENT TO REVOLVING LOAN AGREEMENT AND FIRST AMENDMENT TO AMENDED
AND RESTATED REVOLVING CREDIT PROMISSORY NOTE (this “Amendment”) is made and
entered into as of January 31, 2014, by and between WSI INDUSTRIES, INC., a
Minnesota corporation (the “Borrower”) and BMO HARRIS BANK N.A., a national
banking association, successor by merger to M&I Marshall & Ilsley Bank (the
“Bank”).

 

RECITALS:

 

A.            The Borrower and the Bank are parties to a certain Loan Agreement
dated as of February 1, 2011, as amended by an amendment dated as of February 1,
2012 and as further amended by an amendment dated as of January 30, 2013 (as so
amended, the “Loan Agreement”). All capitalized terms not otherwise defined
herein shall have the meanings given to them in the Loan Agreement.

 

B.            The Borrower executed and delivered to the Bank a certain Amended
and Restated Revolving Credit Promissory Note dated January 30, 2013 in the
original principal amount of $3,000,000 (the “Revolving Note”).

 

C.            The Borrower has requested that the Bank amend certain provisions
of the Loan Agreement and the Revolving Note, and the Bank has agreed to do so
upon the terms and subject to the conditions set forth in this Amendment.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
nature, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

 

Section 1.     Delivery of Documents. At or prior to the execution of this
Amendment, and as a condition precedent to the effectiveness of this Amendment,
the Borrower shall have satisfied the following conditions and delivered or
caused to be delivered to the Bank the following documents each dated such date
and in form and substance satisfactory to the Bank and duly executed by all
appropriate parties:

 

(a)            This Amendment.

 

(b)            An Acknowledgment of Guarantors, duly executed by each Guarantor.

 

(c)            A copy of the resolutions of the Board of Directors of the
Borrower authorizing the execution, delivery and performance of this Amendment
certified as true and accurate by an officer of the Borrower, along with a
certificate of such officer which (i) certifies that there has been no amendment
to either the Articles of Incorporation or the Bylaws of the Borrower since true
and accurate copies of the same were last delivered and certified to the Bank,
and that said Articles of Incorporation or the Bylaws remain in full force and
effect as of the date of this Amendment, (ii) identifies each officer of the
Borrower authorized to execute this Amendment and any other instrument or
agreement executed by the Borrower in connection with this Amendment, and (iii)
sets forth specimen signatures of each officer of the Borrower referred to above
and identifies the office or offices held by such officer.

 

 


--------------------------------------------------------------------------------

 

 

(d)            The Bank shall have received reimbursement for its legal fees and
other expenses as described in Section 9 hereof.

 

(e)            Such other documents or instruments as the Bank may reasonably
require.

 

Section 2.     Amendments to Loan Agreement.

 

(a)            Erroneous References to Note. The Loan Agreement is hereby
amended to replace each reference to “the Note” and “a Note” with a reference to
“the Revolving Note”.

 

(b)            Definition of Commitment. The definition of “Commitment” set
forth in Section 1.01 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

 

“Commitment” means the maximum unpaid principal amount of the Loan which may
from time to time be outstanding hereunder, being $1,000,000 as of the date of
the Third Amendment to this Agreement, and, as the context may require, the
agreement of the Bank to make Advances to the Borrower subject to the terms and
conditions of this Agreement.

 

(c)            Definition of Maturity Date. A new defined term “Maturity Date”
is hereby added to Section 1.01 of the Loan Agreement to read as follows:

 

“Maturity Date” means February 1, 2015.

 

(d)            Definition of Note. The definition of “Note” set forth in Section
1.01 of the Loan Agreement is hereby deleted in its entirety.

 

(e)            Definition of Revolving Note. The definition of “Revolving Note”
set forth in Section 1.01 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Revolving Note” means the Amended and Restated Revolving Credit Promissory Note
dated January 30, 2013, in the original principal amount of up to $3,000,000
made payable by the Borrower to the order of the Bank, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

(f)            Revolving Loan. Section 2.01 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Section 2.01     Revolving Loan and Revolving Note. The Bank agrees, on the
terms and subject to the conditions hereinafter set forth, to make Advances to
the Borrower from time to time during the period from the date hereof until the
Maturity Date, or the earlier date of termination in whole of the Commitment
pursuant Section 7.02, in an aggregate outstanding amount not to exceed the
Commitment.

 

Each Advance shall be in the amount of $10,000.00 or an integral multiple
thereof. Within the limits of the, the Borrower may borrow, repay pursuant to
Section 2.07 and re-borrow under this Section 2.02.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

The Advances made by the Bank shall be evidenced by and repayable with interest
in accordance with the Note. The Note shall bear interest on the unpaid
principal amount thereof from the date thereof until paid at the rate therein
provided.”

 

(g)            Fixed Charge Coverage Ratio. Section 5.11 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

 

“Section 5.11     Quarterly Fixed Charge Coverage Ratio. So long as the
Revolving Note shall remain unpaid or the Lender shall have any Commitment
hereunder, Borrower shall maintain a quarterly Fixed Charge Coverage Ratio,
tested quarterly as of the end of each fiscal quarter of Borrower (based upon a
fiscal year end of the last Sunday in August, and fiscal quarter ends on the
last Sunday of each of November, February, May and August) for the most
recently-ended four fiscal quarters of Borrower preceding each such testing
date, of not less than 1.20 to 1 as of the end of each such testing period,
beginning on fiscal quarter ended on the last Sunday of February in 2014,
determined in accordance with generally recognized accounting principles
consistently applied.

 

The term “Fixed Charge Coverage Ratio” means the ratio of (a) Borrower’s
earnings after taxes, plus interest expense, plus taxes, plus depreciation, plus
amortization, plus non-cash stock option expenses, minus unfinanced capital
expenditures (but excluding from unfinanced capital expenditures an amount of up
to $600,000 contributed by Borrower to Borrower’s 2012-2013 building expansion),
minus dividends, minus taxes paid in cash; to (b) scheduled principal and
interest payments due on all Debt of the Borrower for such testing period.”

 

(h)            Erroneous Reference to Lender. Section 5.12 of the Loan Agreement
is hereby amended to replace the reference to “Lender” with a reference to
“Bank”.

 

Section 3.     Amendments to Revolving Note.

 

(a)            Payments. Section 1 of the Revolving Note is hereby amended and
restated in its entirety to read as follows:

 

“1.     Payments. Interest only (at the Note Rate) on the principal balance
outstanding from time to time shall be paid on or before the first day of the
first calendar month after the date hereof, and on or before the first day of
each and every month thereafter throughout the term of this Note. The amount
available to be advanced under this Note (and repaid and re-advanced) shall not
exceed the Commitment (as defined in the Loan Agreement).”

 

(b)            Maturity. Section 5 of the Revolving Note is hereby amended and
restated in its entirety to read as follows:

 

“5.     Maturity Date. The entire outstanding balance of principal under this
Note, if not sooner paid, together with all accrued interest thereon, shall be
due and payable on the Maturity Date (as defined in the Loan Agreement).”

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

Section 4.     Representations; No Default. The Borrower represents and warrants
that: (a) the representations and warranties of the Borrower contained in
Article IV of the Loan Agreement are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (b) the Borrower has the power and legal right
and authority to enter into this Amendment and has duly authorized the execution
and delivery of this Amendment and other agreements and documents executed and
delivered by the Borrower in connection herewith, (c) neither this Amendment nor
the agreements contained herein contravene or constitute an Event of Default
under the Loan Agreement or the Revolving Note or a default under any other
agreement, instrument or indenture to which the Borrower is a party or a
signatory, or any provision of the Borrower’s Articles of Incorporation or
Bylaws or, to the best of the Borrower’s knowledge, any other agreement or
requirement of law, or result in the imposition of any lien or other encumbrance
on any of its property under any agreement binding on or applicable to the
Borrower or any of its property except, if any, in favor of the Bank, (d) no
consent, approval or authorization of or registration or declaration with any
party, including but not limited to any governmental authority, is required in
connection with the execution and delivery by the Borrower of this Amendment or
other agreements and documents executed and delivered by the Borrower in
connection herewith or the performance of obligations of the Borrower herein
described, except for those which the Borrower has obtained or provided and as
to which the Borrower has delivered certified copies of documents evidencing
each such action to the Bank, (e) no events have taken place and no
circumstances exist at the date hereof which would give the Borrower grounds to
assert a defense, offset or counterclaim to the obligations of the Borrower
under the Loan Agreement, the Revolving Note or any of the other Loan Documents,
(f) there are no known claims, causes of action, suits, debts, liens,
obligations, liabilities, demands, losses, costs and expenses (including
attorneys’ fees) of any kind, character or nature whatsoever, fixed or
contingent, which the Borrower may have or claim to have against the Bank, which
might arise out of or be connected with any act of commission or omission of the
Bank existing or occurring on or prior to the date of this Amendment, including,
without limitation, any claims, liabilities or obligations arising with respect
to the indebtedness evidenced by the Revolving Note, and (g) no Event of Default
has occurred and is continuing under the Loan Agreement or the Revolving Note.

 

Section 5.     Affirmation, Further References. The Bank and the Borrower each
acknowledge and affirm that the Loan Agreement and Revolving Note, as hereby
amended, are hereby ratified and confirmed in all respects and all terms,
conditions and provisions of the Loan Agreement and Revolving Note (except as
amended by this Amendment) and of each of the other Loan Documents shall remain
unmodified and in full force and effect. All references in any document or
instrument to the Loan Agreement and the Revolving Note are hereby amended and
shall refer to the Loan Agreement and Revolving Note, as applicable, as amended
by this Amendment.

 

Section 6.     Merger and Integration, Superseding Effect. This Amendment, from
and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into it all prior oral
and written agreements on the same subjects by and between the parties hereto
with the effect that this Amendment, shall control with respect to the specific
subjects hereof and thereof.

 

Section 7.     Severability. Whenever possible, each provision of this Amendment
and any other statement, instrument or transaction contemplated hereby or
thereby or relating hereto or thereto shall be interpreted in such manner as to
be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

Section 8.     Successors. This Amendment shall be binding upon the Borrower,
the Bank and their respective successors and assigns, and shall inure to the
benefit of the Borrower, the Bank and to the respective successors and assigns
of the Bank.

 

Section 9.     Costs and Expenses. The Borrower agrees to reimburse the Bank,
upon execution of this Amendment, for all reasonable out-of-pocket expenses
(including attorneys’ fees and legal expenses of counsel for the Bank) incurred
in connection with the Loan Agreement, including in connection with the
negotiation, preparation and execution of this Amendment and all other documents
negotiated, prepared and executed in connection with this Amendment, and in
enforcing the obligations of the Borrower under this Amendment, and to pay and
save the Bank harmless from all liability for, any stamp or other taxes which
may be payable with respect to the execution or delivery of this Amendment.

 

Section 10.     Headings. The headings of various sections of this Amendment
have been inserted for reference only and shall not be deemed to be a part of
this Amendment.

 

Section 11.     Counterparts; Digital Copies. This Amendment may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and any party to this Amendment may
execute any such agreement by executing a counterpart of such agreement. A
facsimile or digital copy (pdf) of this signed Amendment shall be deemed to be
an original thereof.

 

Section 12.     Release of Rights and Claims. Borrower, for itself and its
successors and assigns, hereby releases, acquits, and forever discharges Bank
and its successors and assigns for any and all manner of actions, suits, claims,
charges, judgments, levies and executions occurring or arising from the
transactions entered into with Bank prior to entering into this Amendment
whether known or unknown, liquidated or unliquidated, fixed or contingent,
direct or indirect which Borrower may have against Bank.

 

Section 13.     Governing Law. This Amendment shall be governed by the internal
laws of the State of Minnesota, without giving effect to conflict of law
principles thereof.

 

Section 14.     No Waiver.     Nothing contained in this Amendment (or in any
other agreement or understanding between the parties) shall constitute a waiver
of, or shall otherwise diminish or impair, the Bank’s rights or remedies under
the Loan Agreement, the Revolving Note or any of the other Loan Documents, or
under applicable law.

 

[signature page follows]

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

BORROWER:

WSI INDUSTRIES, INC.,

a Minnesota corporation

 

 

 

 

 

 

 

  

 

 

By:

/s/ Paul D. Sheely

 

 

 

Paul D. Sheely, Chief Financial Officer

 

 

 

BANK:

BMO HARRIS BANK N.A.,

a national banking association

 

 

 

 

 

 

 

  

 

 

By:

/s/ Philip P. Krump

 

 

 

Philip P. Krump, Director

 

 